Citation Nr: 1715547	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  07-34 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for the service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1976 to August 1989.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  

In July 2009, the Veteran was afforded a Board hearing regarding the appeal for an increased evaluation for the left knee disability.  This hearing was presided over by the undersigned Veterans Law Judge and a transcript of this hearing is associated with the record.  

In April 2016, the Board remanded the issues of service connection for a bilateral foot disorder, neurological disorder, bilateral lower extremity peripheral neuropathy, and vertigo, for further development.  These issues are currently pending development and further action by the Agency of Original Jurisdiction (AOJ), and to this date, these issues have not been transferred back to the Board for further appellate proceedings.  

In July 2011, the Board remanded the issue on appeal regarding evaluation for the left knee disability.  In an April 2016 decision, the Board, in relevant part, denied entitlement to a disability rating greater than 10 percent for the left knee disability.  The Veteran then appealed the April 2016 Board decision regarding the left knee evaluation.  In December 2016, based on a Joint Motion for Partial Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) issued a January 2017 Order vacating the Board's December 2016 decision as to the claim for increased rating for the left knee disability and remanded the claim to the Board for readjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the December 2016 JMR, VA last afforded the Veteran a VA examination regarding the left knee disability in April 2013.  In this report, the VA examiner noted that the Veteran had a meniscal tear and repair in May 2005; however, in this same report, the examiner also noted that the Veteran has not had any meniscal conditions or surgical procedures for a meniscal conditions.  These notations are internally inconsistent.  Further, since Board issued its April 2016 decision, the Court issued the decision Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and for the opposite joint.  Though the April 2013 VA examination provided range of motion testing results, it did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, the examiner did not note whether range of motion testing was performed on active and passive range of motion, the examiner did not note whether such testing was performed on weight-bearing and non-weight bearing, and the examiner did not provide joint testing results for the right knee.  Thus, the Veteran should be afforded a new VA examination to determine the severity of the left knee disability.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Accordingly, the case is REMANDED for the following action:


1. Contact the Veteran and request that he provide or identify any updated outstanding non-VA records pertinent to his left knee disability and alleged unemployability.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.    

2. Obtain any outstanding relevant VA treatment records. 

3. After completing the above directives, schedule the Veteran for a VA examination with a physician to determine the nature and severity of the left knee disability.  Forward the claims file to the examiner for review of the case. 

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and to include joint testing for the right knee joint (the opposite joint), as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's left knee disability.  For purposes of the opinion, please include the following:

(a) Note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(a) Comment whether there is recurrent subluxation or lateral instability of the left knee, and if so, the degree of severity thereof (slight, moderate, or severe).  

(b) Comment on whether there is arthritis of the left knee. 

(c) Comment on whether the left knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  

For purposes of this opinion, the examiner's attention is invited to the Veteran's May 2005 left knee meniscus debridement. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

4. After completing any other development deemed necessary, adjudicate the claim on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




